DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “at least one instance of X and X’ is N”. Applicants are advised to amend this phrase to recite “at least one instance of X or X’ is N”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 185-186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 185 recites the following compound:

    PNG
    media_image1.png
    219
    257
    media_image1.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 173 from which 185 depends recites that when D is D9 to D11, at least one instance of X or X’ is N. In the compound of claim 185, D is given by D11, and therefore, at least one X or X’ in D11 must be N. However, in the compound in claim 185, all X and X’ in D11 are C(H). Accordingly, it is unclear how one can meet the compound recited in claim 185 and satisfy the requirements that when D is D9 to D11, at least one instance of X or X’ is N recited in claim 173.

Claim 186 recites the following compounds:

    PNG
    media_image2.png
    206
    417
    media_image2.png
    Greyscale

and 

    PNG
    media_image3.png
    179
    236
    media_image3.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 173 from which 186 depends recites that when D is D9 to D11, at least one instance of X or X’ is N. In the compounds of claim 186, D is given by D11, D9, and D10, respectively, and therefore at least one X or X’ in D11, D9, and D10 must be N. However, in the compounds in claim 186, all X and X’ in D11, D9, and D10, are C(H). Accordingly, it is unclear how one can meet the compounds recited in claim 186 and satisfy the requirements that when D is D9 to D11, at least one instance of X or X’ is N recited in claim 173.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 173-174, 177-184, and 191-192 are rejected under 35 U.S.C. 102(a2) as being anticipated by Tasaki et al (US 2020/0052212).

Regarding claim 173, Tasaki et al discloses the following compound (Page 57):

    PNG
    media_image4.png
    177
    313
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula (I), i.e.

    PNG
    media_image5.png
    122
    132
    media_image5.png
    Greyscale
,
where Z1-Z4 are H and D is given by recited Formula D12.

Regarding claim 174, Tasaki et al teaches all the claim limitations as set forth above. As discussed above, Z1-Z4 are H.

Regarding claim 177, Tasaki et al teaches all the claim limitations as set forth above. As discussed above, D is given by Formula D12.

Regarding claims 178-180, Tasaki et al teaches all the claim limitations as set forth above. Given that the claims do not require R1-R4, the reference discloses the compound of the present claims.

Regarding claims 181-184, Tasaki et al teaches all the claim limitations as set forth above. Given that the claims do not require X or X’, the reference discloses the compound of the present claims.

Regarding claim 191, Tasaki et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising the disclosed compound (Abstract).

Regarding claim 192, Tasaki et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, a cathode, and an light emitting layer, where the light emitting layer comprises the disclosed compound (Abstract and [0183]).

In light of the above, it is clear that Tasaki et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.99

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 173-176, 178-181, and 188 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al (WO 2017/102063).

Regarding claim 173, Pfister et al discloses the following compound (Page 3 – Formula (1)):

    PNG
    media_image6.png
    423
    517
    media_image6.png
    Greyscale
,
where i is one (1) and m and n are zero (0) (Page 5). ArL has the formula (Page 10 – ArL-2):

    PNG
    media_image7.png
    127
    125
    media_image7.png
    Greyscale
,
and may be substituted with a radical R2, where R2 is CN. -NAr1Ar2 has the formula (Page 14 – E-17):

    PNG
    media_image8.png
    79
    116
    media_image8.png
    Greyscale
.
The groups Ar11 and Ar2 may be substituted with a radical R2, where R2 is a C1-40 alkyl or a C5-60 aromatic ring system (Page 4). 
	Accordingly, the reference discloses a compound given by Formula (I), i.e.

    PNG
    media_image5.png
    122
    132
    media_image5.png
    Greyscale
,
where Z1, Z3, and Z4 are H. Z2 is given by:

    PNG
    media_image9.png
    112
    184
    media_image9.png
    Greyscale
,
where all groups R2 are H or one (1) group R2 is an alkyl and the remaining are H. The group D is given by D1, D3, D4, D5 or D6 where X and X’ are all C(H) and Y is C.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 174, Pfister et al teaches all the claim limitations as set forth above. As discussed above, Z1, Z3, and Z4 are H.

Regarding claim 175, Pfister et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ArL can be substituted with one or more radicals R2, where R2 is a heteroaryl group such as carbazole (Page 4 and Page 6). Accordingly, the reference discloses a compound where recited Formula (I) contains formulas Z1-Z4 of the claims.

Regarding claim 176, Pfister et al teaches all the claim limitations as set forth above. As discussed above, D is D1, D3, D4, D5 or D6.

Regarding claim 178, Pfister et al teaches all the claim limitations as set forth above. As discussed above, R2 is H.

Regarding claim 179, Pfister et al teaches all the claim limitations as set forth above. As discussed above, one instance of R2 is an alkyl.

Regarding claim 180, Pfister et al teaches all the claim limitations as set forth above. As discussed above, one instance of R2 is an aryl.

Regarding claim 181, Pfister et al teaches all the claim limitations as set forth above. As discussed above, X is C(H).

Regarding claim 183, Pfister et al teaches all the claim limitations as set forth above. As discussed above, X’ is C(H).

Regarding claim 188, Pfister et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ArL can be substituted with one or more radicals R2, where R2 is a heteroaryl group such as carbazole (Page 4 and Page 6). Accordingly, the reference discloses a compound where recited Formula (I) contains formulas Z1-Z4 of the claims, and therefore, the disclosure of the reference encompasses the compound of the present claim.

Allowable Subject Matter
Claim 190 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten an indicated above, claims 190 is allowable over the “closest” prior art Liu et al (US 2019/0051834), Kim et al (US 2016/0087227), Pfister et al (WO 2017/102063), and Tasaki et al (US 2020/0052212) for the reasons set forth below.

Liu et al discloses the following compound:

    PNG
    media_image10.png
    298
    433
    media_image10.png
    Greyscale
,
where the integers n, m, p, and q are [1-4] and  X1, X2, X3, and X4 are a hydrogen or an electron withdrawing group. The electron withdrawing group is a C6-60 aryl group substituent with a cyano group. However, the reference does not disclose or suggest the compounds recited in claim 190.

Kim discloses the compound:

    PNG
    media_image11.png
    126
    227
    media_image11.png
    Greyscale
,
where Y1 is CR12, Y2 is CR13, Y3 is CR14, and Y4 is CR15 ([0034]). The group R11 is given by Formula 4L ([0067]), i.e.

    PNG
    media_image12.png
    165
    217
    media_image12.png
    Greyscale
.
R13 (Y2 = CR13) is a cyano group (CN). The group R10 is given by Formula 4A, i.e.

    PNG
    media_image13.png
    130
    169
    media_image13.png
    Greyscale
.
The groups R12, R13, and R15 are a C2-40 heteroaryl group such as a carbazolyl.  Thus, the reference discloses a compound where in recited Formula (I), the groups Z1-Z4 are carbazole groups, where R1-R4 are H. The group D is given by Formula D11, where X and X’ are C(H). However, the reference does not disclose or suggest the compounds recited in claim 190.

Pfister et al discloses the following compound (Page 3 – Formula (1)):

    PNG
    media_image6.png
    423
    517
    media_image6.png
    Greyscale
.
However, this compound is not the compound recited in claim 190.

Tasaki et al discloses the following compound (Page 57):

    PNG
    media_image4.png
    177
    313
    media_image4.png
    Greyscale
.
However, this compound is not the compound recited in claim 190.

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but are moot in light of new grounds of rejections set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767